Citation Nr: 1119957	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  08-05 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder claimed as panic disorder with depression, excluding posttraumatic stress disorder (PTSD) and bipolar disorder.


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran served on active duty from April 1978 to April 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his February 2008 substantive appeal, the Veteran requested a hearing at a local VA office before a member or members of the Board.  In a subsequent letter sent to him in March 2008, the RO informed the scheduling of a Board hearing in May 2008.  The letter was sent prior to the date upon which he informed VA of a change of address.  Nevertheless, he failed to appear.  Accordingly, the hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.702 (2010).

In February 2010, the Board remanded the appeal to the RO for further development.

The Board observes that in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Court of Appeals for Veterans Claims held that in cases where a veteran seeks service connection specifically for PTSD, his claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed...."  The Veteran here has not raised a claim of entitlement to service connection for PTSD and, based on the specialized allegations involved in such a claim, PTSD is not reasonably encompassed in the present appeal.  However, Clemons is found to apply to the extent that any other acquired psychiatric disorders raised in the record will be considered a component of the instant claim, with one caveat - the Veteran had previously been denied service connection for bipolar disorder in an August 2004 rating decision.  Accordingly, readjudication of that issue would only be appropriate upon receipt of new and material evidence pursuant to 38 C.F.R. § 3.156.  It does not appear that the current claim was intended by the Veteran to involve a request to reopen the previously denied bipolar disorder claim.  Therefore, such disorder will not in this case be considered as a part of the current claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board finds that further development is required in the appeal due to a procedural defect.

Although the Veteran provided a new address on his February 2008 VA Form 9, the June 2008 supplemental statement of the case (SSOC), February 2010 remand, and August 2010 notice of the consequences of failing to report to a VA examination were sent to his old address, with the latter two being returned.  Although the SSOC was not returned as undeliverable, the presumption of administrative regularity has been rebutted.  See Fluker v. Brown, 5 Vet. App. 296, 298 (1993); Piano v. Brown, 5 Vet. App. 25, 26-27 (1993); Crain v. Principi, 17 Vet. App. 182, 189 (2003).  Thus, each of the above documents should be resent to the Veteran's current address, as noted in the VA Form 9 [the Board will send a copy of the February 2010 remand, and the notice of the consequences of failing to report to a VA examination will be sent in conjunction with the new examination being scheduled].

Pursuant to the prior remand, the RO scheduled the Veteran for a VA examination.  He failed to report.  Although the record indicates that the VA North Texas Health Care System had the Veteran's correct address, the examination notice letter is not of record and, as noted above, the Veteran did not receive the August 2010 notice of the consequences of failing to report to a VA examination.  Thus, the Veteran should be afforded another opportunity to report to a VA examination with the requisite notice of the consequences of failing to report.  

To ensure due process, the RO should afford the Veteran another opportunity to identify or submit any additional evidence pertinent to his appeal.  In this regard, the RO should obtain any treatment notes from the VA North and Central Texas Health Care Systems from October 2000 to February 2001 (the oldest treatment note contained in records received from the Social Security Administration).  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should issue the Veteran a copy of the June 2008 SSOC.

2.  The RO should ask the Veteran to identify any pertinent private medical records prior to October 2000.  After obtaining necessary authorization, the RO should request any such records and associate them with the claims file.  Any negative search results should be noted in the record and communicated to the Veteran.  

3.  The RO should obtain any treatment notes from the VA North and Central Texas Health Care Systems from October 2000 to February 2001, as well as from September 2010 onward.

4.  The RO should then schedule the Veteran for a VA psychiatric examination.  The claims file and a copy of this remand must be provided to the examiner in conjunction with the examination.  The examiner must review the claims file and annotate the report as to whether he or she reviewed the claims file.

The examiner is asked to render a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that an acquired psychiatric disability, other than PTSD or bipolar disorder, was caused by or incurred in active service.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale is required for all opinions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

The Veteran is hereby advised that failure to report to an examination without good cause may result in a denial of his claim.  38 C.F.R. § 3.655 (2010).  The RO should also provide such notice when advising him that a VA medical facility will be scheduling him for an examination.

4.  Thereafter, the RO should readjudicate the claim on appeal.  If any determination remains adverse to the Veteran, the RO should issue an SSOC and afford the applicable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

